 



Exhibit 10.4
PLEDGE AGREEMENT
THIS PLEDGE AGREEMENT, dated as of April 29, 2008, is made and given by GLOBAL
EMPLOYMENT HOLDINGS, INC., a corporation organized under the laws of the State
of Delaware (the “Pledgor”) to WELLS FARGO BANK, NATIONAL ASSOCIATION (the
“Secured Party”), acting through its Wells Fargo Business Credit operating
division.
RECITALS
A. GLOBAL EMPLOYMENT SOLUTIONS, INC., a Colorado corporation (“Global”), EXCELL
PERSONNEL SERVICES CORPORATION, an Illinois corporation (“Excell”), FRIENDLY
ADVANCED SOFTWARE TECHNOLOGY, INC., a New York corporation (“Friendly”),
TEMPORARY PLACEMENT SERVICE, INC., f/k/a Michaels & Associates, Inc. and
successor by merger to Temporary Placement Service, Inc., a Georgia corporation
(“TPS”), SOUTHEASTERN STAFFING, INC., a Florida corporation (“Southeastern”),
SOUTHEASTERN PERSONNEL MANAGEMENT, INC., a Florida corporation (“SPM”), MAIN
LINE PERSONNEL SERVICES, INC., a Pennsylvania corporation (“Main Line”), BAY HR,
INC., a Florida corporation (“BHR”), SOUTHEASTERN GEORGIA HR, INC., a Georgia
corporation (“SGHR”), SOUTHEASTERN STAFFING II, INC., a Florida corporation
(“SEII”), SOUTHEASTERN STAFFING III, INC., a Florida corporation (“SEIII”),
SOUTHEASTERN STAFFING IV, INC., a Florida corporation (“SEIV”), SOUTHEASTERN
STAFFING V, INC., a Florida corporation (“SEV”), SOUTHEASTERN STAFFING VI, INC.,
a Florida corporation (“SEVI”), and KEYSTONE ALLIANCE, INC., a Florida
corporation (“Keystone”) (Global, Excell, Friendly, TPS, Southeastern, SPM, Main
Line, BHR, SGHR, SEII, SEIII, SEIV, SEV, SEVI, and Keystone are each referred to
herein as a “Borrower” and collectively as the “Borrowers”), and the Secured
Party have entered into a Credit and Security Agreement dated as of April 29,
2008 (as the same may hereafter be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) pursuant to which the
Secured Party has agreed to extend to the Borrowers certain credit
accommodations.
B. The Pledgor is the owner of the shares (the “Pledged Shares”) of stock
described in Schedule I hereto issued by the corporations named therein.
C. The Secured Party has required that this Agreement be executed and delivered
by the Pledgor.
D. The Pledgor is the ultimate corporate parent of the Borrowers.
E. The Pledgor expects to derive benefits from the extension of credit
accommodations to the Borrowers and finds it advantageous, desirable and in the
best interests of the Pledgor to comply with the requirement that this Agreement
be executed and delivered to the Secured Party.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the premises and in order to induce the
Secured Party to extend credit accommodations to the Borrowers, the Pledgor
hereby agrees with the Secured Party for the Secured Party’s benefit as follows:
1. Defined Terms.
(a) As used in this Agreement, the following terms shall have the meanings
indicated:
“Collateral” shall have the meaning given to such term in Section 2.
“Event of Default” shall have the meaning given to such term in Section 11.
“Lien” shall mean any security interest, mortgage, pledge, lien, charge,
encumbrance, title retention agreement or analogous instrument or device
(including the interest of the lessors under capitalized leases), in, of or on
any assets or properties of the Person referred to.
“Obligations” shall mean (a) all indebtedness, liabilities and obligations of
each Borrower to the Secured Party of every kind, nature or description,
including each Borrower’s obligation on any promissory note or notes under the
Credit Agreement and any note or notes hereafter issued in substitution or
replacement thereof, (b) any and all other liabilities and obligations of each
Borrower to the Secured Party of every kind, nature and description, whether
direct or indirect or hereafter acquired by the Secured Party from any Person,
absolute or contingent, regardless of how such liabilities arise or by what
agreement or instrument they may be evidenced, (c) all liabilities of the
Pledgor under any guaranty heretofore, herewith or hereafter given by the
Pledgor to the Secured Party with respect to any or all of each Borrower’s
liabilities and obligations to the Secured Party, and (d) all liabilities of the
Pledgor under this Agreement, and in all of the foregoing cases whether due or
to become due, and whether now existing or hereafter arising or incurred.
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, association, joint stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
“Pledged Shares” shall have the meaning given to such term in Recital B above.
“Security Interest” shall have the meaning given to such term in Section 2.
(b) Terms Defined in Uniform Commercial Code. All other terms used in this
Agreement that are not specifically defined herein or the definitions of which
are not incorporated herein by reference shall have the meaning assigned to such
terms in Revised Article 9 of the Uniform Commercial Code as adopted in the
State of Colorado (the “Code”).

 

- 2 -



--------------------------------------------------------------------------------



 



(c) Singular/Plural, Etc. Unless the context of this Agreement otherwise clearly
requires, references to the plural include the singular, the singular, the
plural and “or” has the inclusive meaning represented by the phrase “and/or.”
The words ” “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The words “hereof,” “herein,” “hereunder,”
and similar terms in this Agreement refer to this Agreement as a whole and not
to any particular provision of this Agreement. References to Sections are
references to Sections in this Pledge Agreement unless otherwise provided.
2. Pledge. As security for the payment and performance of all of the
Obligations, the Pledgor hereby pledges to the Secured Party and grants to the
Secured Party a security interest (the “Security Interest”) in the following,
including any securities account containing a securities entitlement with
respect to the following (the “Collateral”):
(a) The Pledged Shares and the certificates representing the Pledged Shares, and
all dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Shares.
(b) All additional shares of stock of any issuer of the Pledged Shares from time
to time acquired by the Pledgor in any manner, and the certificates representing
such additional shares, and all dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such shares.
(c) All proceeds of any and all of the foregoing (including proceeds that
constitute property of types described above).
3. Delivery of Collateral. All certificates and instruments representing or
evidencing the Pledged Shares shall be delivered to the Secured Party
contemporaneously with the execution of this Agreement. All certificates and
instruments representing or evidencing Collateral received by the Pledgor after
the execution of this Agreement shall be delivered to the Secured Party promptly
upon the Pledgor’s receipt thereof. All such certificates and instruments shall
be held by or on behalf of the Secured Party pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Secured Party. With respect to all Pledged Shares consisting
of uncertificated securities, book-entry securities or securities entitlements,
the Pledgor shall either (a) execute and deliver, and cause any necessary
issuers or securities intermediaries to execute and deliver, control agreements
in form and substance satisfactory to the Secured Party covering such Pledged
Shares, or (b) cause such Pledged Shares to be transferred into the name of the
Secured Party. The Secured Party shall have the right at any time, whether
before or after an Event of Default, to cause any or all of the Collateral to be
transferred of record into the name of the Secured Party or its nominee (but
subject to the rights of the Pledgor under Section 6) and to exchange
certificates representing or evidencing Collateral for certificates of smaller
or larger denominations. If the Collateral is in the possession of a bailee, the
Pledgor will join with the Secured Party in notifying the bailee of the interest
of the Secured Party and in obtaining from the bailee an acknowledgment that it
hold the Collateral for the benefit of the Secured Party.

 

- 3 -



--------------------------------------------------------------------------------



 



4. Certain Warranties and Covenants. The Pledgor makes the following warranties
and covenants:
(a) The Pledgor has title to the Pledged Shares and will have title to each
other item of Collateral hereafter acquired, free of all Liens except the
Security Interest and the Lien of Whitebox Convertible Arbitrage Partners, LP,
for itself and in its capacity as collateral agent for the Subordinated
Creditors (in such capacity as collateral agent for the Subordinated Creditors,
together with any replacement or successor collateral agent, the “Subordinated
Creditors’ Collateral Agent”).
(b) The Pledgor has full power and authority to execute this Pledge Agreement,
to perform the Pledgor’s obligations hereunder and to subject the Collateral to
the Security Interest created hereby.
(c) No financing statement covering all or any part of the Collateral is on file
in any public office (except for any financing statements filed by the Secured
Party or the Subordinated Creditors’ Collateral Agent).
(d) The Pledged Shares have been duly authorized and validly issued by the
issuer thereof and are fully paid and non-assessable. The Pledged Shares are not
subject to any offset or similar right or claim of the issuers thereof.
(e) The Pledged Shares constitute 100% of the issued and outstanding shares of
stock of the respective issuers thereof.
5. Further Assurances. The Pledgor agrees that at any time and from time to
time, at the expense of the Pledgor, the Pledgor will promptly execute and
deliver all further instruments and documents, and take all further action that
may be necessary or that the Secured Party may reasonably request, in order to
perfect and protect the Security Interest or to enable the Secured Party to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral (but any failure to request or assure that the Pledgor execute and
deliver such instruments or documents or to take such action shall not affect or
impair the validity, sufficiency or enforceability of this Agreement and the
Security Interest, regardless of whether any such item was or was not executed
and delivered or action taken in a similar context or on a prior occasion).
6. Voting Rights; Dividends; Etc.
(a) Subject to Section 6(d), the Pledgor shall be entitled to exercise or
refrain from exercising any and all voting and other consensual rights
pertaining to the Pledged Shares or any other stock that becomes part of the
Collateral or any part thereof for any purpose not inconsistent with the terms
of this Agreement or the Credit Agreement; provided, however, that the Pledgor
shall not exercise or refrain from exercising any such right if such action
could reasonably be expected to have a material adverse effect on the value of
the Collateral or any material part thereof.

 

- 4 -



--------------------------------------------------------------------------------



 



(b) Subject to Section 6(e), the Pledgor shall be entitled to receive, retain,
and use in any manner not prohibited by the Credit Agreement or any
Subordination Agreement (as defined in the Credit Agreement) any and all
dividends paid in respect of the Collateral; provided, however, that any and all
(i) dividends paid or payable other than in cash in respect of, and instruments
and other property received, receivable or otherwise distributed in respect of,
or in exchange for, any Collateral,
(ii) dividends and other distributions paid or payable in cash in respect of any
Collateral in connection with a partial or total liquidation or dissolution or
in connection with a reduction of capital, capital surplus or paid-in-surplus,
and
(iii) cash paid, payable or otherwise distributed in redemption of, or in
exchange for, any Collateral,
shall be, and shall be forthwith delivered to the Secured Party to hold as,
Collateral and shall, if received by the Pledgor, be received in trust for the
benefit of the Secured Party, be segregated from the other property or funds of
the Pledgor, and be forthwith delivered to the Secured Party as Collateral in
the same form as so received (with any necessary indorsement or assignment). The
Pledgor shall, upon request by the Secured Party, promptly execute all such
documents and do all such acts as may be necessary or desirable to give effect
to the provisions of this Section 6(b).
(c) The Secured Party shall execute and deliver (or cause to be executed and
delivered) to the Pledgor all such proxies and other instruments as the Pledgor
may reasonably request for the purpose of enabling the Pledgor to exercise the
voting and other rights that it is entitled to exercise pursuant to Section 6(a)
hereof and to receive the dividends that it is authorized to receive and retain
pursuant to Section 6(b) hereof.
(d) Upon the occurrence and during the continuance of any Event of Default, the
Secured Party shall have the right in its sole discretion, and the Pledgor shall
execute and deliver all such proxies and other instruments as may be necessary
or appropriate to give effect to such right, to terminate all rights of the
Pledgor to exercise or refrain from exercising the voting and other consensual
rights that it would otherwise be entitled to exercise pursuant to Section 6(a)
hereof, and all such rights shall thereupon become vested in the Secured Party
who shall thereupon have the sole right to exercise or refrain from exercising
such voting and other consensual rights; provided, however, that the Secured
Party shall not be deemed to possess or have control over any voting rights with
respect to any Collateral unless and until the Secured Party has given written
notice to the Pledgor that any further exercise of such voting rights by the
Pledgor is prohibited and that the Secured Party or its assigns will henceforth
exercise such voting rights; and provided, further, that neither the
registration of any item of Collateral in the Secured Party’s name nor the
exercise of any voting rights with respect thereto shall be deemed to constitute
a retention by the Secured Party of any such Collateral in satisfaction of the
Obligations or any part thereof.

 

- 5 -



--------------------------------------------------------------------------------



 



(e) Upon the occurrence and during the continuance of any Event of Default:
(i) all rights of the Pledgor to receive the dividends that it would otherwise
be authorized to receive and retain pursuant to Section 6(b) hereof shall cease,
and all such rights shall thereupon become vested in the Secured Party who shall
thereupon have the sole right to receive and hold such dividends as Collateral,
and
(ii) all payments of dividends that are received by the Pledgor contrary to the
provisions of Section 6(e)(i) shall be received in trust for the benefit of the
Secured Party, shall be segregated from other funds of the Pledgor and shall be
forthwith paid over to the Secured Party as Collateral in the same form as so
received (with any necessary indorsement).
7. Transfers and Other Liens; Additional Shares.
(a) Except as may be permitted by the Credit Agreement, the Pledgor agrees that
it will not (i) sell, assign (by operation of law or otherwise) or otherwise
dispose of, or grant any option with respect to, any of the Collateral, or
(ii) create or permit to exist any Lien, upon or with respect to any of the
Collateral.
(b) The Pledgor agrees that it will (i) cause each issuer of the Pledged Shares
that it controls not to issue any stock or other securities in addition to or in
substitution for the Pledged Shares issued by such issuer, except to the
Pledgor, and (ii) pledge hereunder, immediately upon its acquisition (directly
or indirectly) thereof, any and all additional shares of stock or other
securities of each issuer of the Pledged Shares.
8. Secured Party Appointed Attorney-in-Fact. As additional security for the
Obligations, the Pledgor hereby irrevocably appoints the Secured Party the
Pledgor’s attorney-in-fact, with full authority in the place and stead of such
Pledgor and in the name of such Pledgor or otherwise, from time to time in the
Secured Party’s good-faith discretion, to take any action and to execute any
instrument that the Secured Party may reasonably believe necessary or advisable
to accomplish the purposes of this Agreement (subject to the rights of the
Pledgor under Section 6 hereof), in a manner consistent with the terms hereof,
including, without limitation, to receive, indorse and collect all instruments
made payable to the Pledgor representing any dividend or other distribution in
respect of the Collateral or any part thereof and to give full discharge for the
same.
9. Secured Party May Perform. The Pledgor hereby authorizes the Secured Party to
file financing statements with respect to the Collateral (including financing
statements containing a broader description of the Collateral than the
description set forth herein). The Pledgor irrevocably waives any right to
notice of any such filing. If the Pledgor fails to perform any agreement
contained herein, the Secured Party may itself perform, or cause performance of,
such agreement, and the reasonable expenses of the Secured Party incurred in
connection therewith shall be payable by the Pledgor under Section 14 hereof.

 

- 6 -



--------------------------------------------------------------------------------



 



10. The Secured Party’s Duties. The powers conferred on the Secured Party
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers. The Secured Party shall be
deemed to have exercised reasonable care in the safekeeping of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
the safekeeping which the Secured Party accords its own property of like kind.
Except for the safekeeping of any Collateral in its possession and the
accounting for monies and for other properties actually received by it
hereunder, the Secured Party shall have no duty, as to any Collateral, as to
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
the Secured Party has or is deemed to have knowledge of such matters, or as to
the taking of any necessary steps to preserve rights against any Persons or any
other rights pertaining to any Collateral. The Secured Party will take action in
the nature of exchanges, conversions, redemption, tenders and the like requested
in writing by the Pledgor with respect to any of the Collateral in the Secured
Party’s possession if the Secured Party in its reasonable judgment determines
that such action will not impair the Security Interest or the value of the
Collateral, but a failure of the Secured Party to comply with any such request
shall not of itself be deemed a failure to exercise reasonable care.
11. Default. Each of the following occurrences shall constitute an Event of
Default under this Agreement: (a) the Pledgor shall fail to observe or perform
any covenant or agreement applicable to the Pledgor under this Agreement;
(b) any representation or warranty made by the Pledgor in this Agreement or in
any financial statements, reports or certificates heretofore or at any time
hereafter submitted by or on behalf of the Pledgor to the Secured Party shall
prove to have been false or materially misleading when made; (c) any Event of
Default shall occur under the Credit Agreement, the Guaranty by the Pledgor in
favor of the Secured Party or the Security Agreement by the Pledgor in favor of
the Secured Party; (d) the Secured Party receives at any time any information
indicating that the Secured Party’s Security Interest is not enforceable, is not
perfected or in not prior to all other security interests or other interests in
the Collateral, except as otherwise agreed by the Secured Party.
12. Remedies upon Default. If any Event of Default shall have occurred and be
continuing:
(a) The Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under Revised Article 9 of
the Code in effect at that time, and may, without notice except as specified
below, sell the Collateral or any part thereof in one or more parcels at public
or private sale, at any exchange, broker’s board or at any of the Secured
Party’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Secured Party may reasonably believe are
commercially reasonable. The Pledgor agrees that, to the extent notice of sale
shall be required by law, at least ten days’ prior notice to the Pledgor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. The Secured Party shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Secured Party may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. The Pledgor hereby waives all requirements of law, if any, relating
to the marshalling of assets which would be applicable in connection with the
enforcement by the Secured Party of its remedies hereunder, absent this waiver.
The Secured Party may disclaim warranties of title and possession and the like.

 

- 7 -



--------------------------------------------------------------------------------



 



(b) The Secured Party may notify any Person obligated on any of the Collateral
that the same has been assigned or transferred to the Secured Party and that the
same should be performed as requested by, or paid directly to, the Secured
Party, as the case may be. The Pledgor shall join in giving such notice, if the
Secured Party so requests. The Secured Party may, in the Secured Party’s name or
in the Pledgor’s name, demand, sue for, collect or receive any money or property
at any time payable or receivable on account of, or securing, any such
Collateral or grant any extension to, make any compromise or settlement with or
otherwise agree to waive, modify, amend or change the obligation of any such
Person.
(c) Any cash held by the Secured Party as Collateral and all cash proceeds
received by the Secured Party in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral may, in the discretion
of the Secured Party, be held by the Secured Party as collateral for, or then or
at any time thereafter be applied in whole or in part by the Secured Party
against, all or any part of the Obligations (including any expenses of the
Secured Party payable pursuant to Section 14 hereof).
13. Waiver of Certain Claims. The Pledgor acknowledges that because of present
or future circumstances, a question may arise under the Securities Act of 1933,
as from time to time amended (the “Securities Act”), with respect to any
disposition of the Collateral permitted hereunder. The Pledgor understands that
compliance with the Securities Act may very strictly limit the course of conduct
of the Secured Party if the Secured Party were to attempt to dispose of all or
any portion of the Collateral and may also limit the extent to which or the
manner in which any subsequent transferee of the Collateral or any portion
thereof may dispose of the same. There may be other legal restrictions or
limitations affecting the Secured Party in any attempt to dispose of all or any
portion of the Collateral under the applicable Blue Sky or other securities laws
or similar laws analogous in purpose or effect. The Secured Party may be
compelled to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
Collateral for their own account for investment only and not to engage in a
distribution or resale thereof. The Pledgor agrees that the Secured Party shall
not incur any liability, and any liability of the Pledgor for any deficiency
shall not be impaired, as a result of the sale of the Collateral or any portion
thereof at any such private sale in a manner that the Secured Party reasonably
believes is commercially reasonable (within the meaning of Section 9-627 of the
Code). The Pledgor hereby waives any claims against the Secured Party arising by
reason of the fact that the price at which the Collateral may have been sold at
such sale was less than the price that might have been obtained at a public sale
or was less than the aggregate amount of the Obligations, even if the Secured
Party shall accept the first offer received and does not offer any portion of
the Collateral to more than one possible purchaser. The Pledgor further agrees
that the Secured Party has no obligation to delay sale of any Collateral for the
period of time necessary to permit the issuer of such Collateral to qualify or
register such Collateral for public sale under the Securities Act, applicable
Blue Sky laws and other applicable state and federal securities laws, even if
said issuer would agree to do so. Without limiting the generality of the
foregoing, the provisions of this Section would apply if, for example, the
Secured Party were to place all or any portion of the Collateral for private
placement by an investment banking firm, or if such investment banking firm
purchased all or any portion of the Collateral for its own account, or if the
Secured Party placed all or any portion of the Collateral privately with a
purchaser or purchasers.

 

- 8 -



--------------------------------------------------------------------------------



 



14. Costs and Expenses; Indemnity. The Pledgor will pay or reimburse the Secured
Party on demand for all out-of-pocket expenses (including in each case all
filing and recording fees and taxes and all reasonable fees and expenses of
counsel and of any experts and agents) incurred by the Secured Party in
connection with the creation, perfection, protection, satisfaction, foreclosure
or enforcement of the Security Interest and the preparation, administration,
continuance, amendment or enforcement of this Agreement, and all such costs and
expenses shall be part of the Obligations secured by the Security Interest. The
Pledgor shall indemnify and hold the Secured Party harmless from and against any
and all claims, losses and liabilities (including reasonable attorneys’ fees)
growing out of or resulting from this Agreement (including enforcement of this
Agreement) or the Secured Party’s actions pursuant hereto. Any liability of the
Pledgor to indemnify and hold Secured Party harmless pursuant to the preceding
sentence shall be part of the Obligations secured by the Security Interest. The
obligations of the Pledgor under this Section shall survive any termination of
this Agreement.
15. Waivers and Amendments; Remedies. This Agreement can be waived, modified,
amended, terminated or discharged, and the Security Interest can be released,
only explicitly in a writing signed by the Secured Party. A waiver so signed
shall be effective only in the specific instance and for the specific purpose
given. Mere delay or failure to act shall not preclude the exercise or
enforcement of any rights and remedies available to the Secured Party. All
rights and remedies of the Secured Party shall be cumulative and may be
exercised singly in any order or sequence, or concurrently, at the Secured
Party’s option, and the exercise or enforcement of any such right or remedy
shall neither be a condition to nor bar the exercise or enforcement of any
other.
16. Waiver of Defenses. The Pledgor waives the benefit of any and all defenses
and discharges available to a guarantor, surety, indorser or accommodation
party, dependent on its character as such. Without limiting the generality of
the foregoing, the Pledgor (in such capacity) waives presentment, demand for
payment, and notice of nonpayment or protest of any note other instrument
evidencing any of the Obligations; and the Pledgor agrees that the Pledgor’s
liability hereunder and the Security Interest hereby created shall not be
affected or impaired in any way by any of the following acts and things (which
the Secured Party may do from time to time without notice to the Pledgor):
(a) by any sale, pledge, surrender, compromise, settlement, release, renewal,
extension, indulgence, alteration, substitution, exchange, change in,
modification, or other disposition of any of the Obligations or any evidence
thereof or any collateral therefor, (b) by any acceptance or release of
collateral for or guarantors of any of the Obligations, (c) by any failure,
neglect or omission to realize upon or protect any of the Obligations or to
obtain, perfect, enforce or realize upon any collateral therefor or to exercise
any Lien upon or right of appropriation of any moneys, credits or property
toward the liquidation of any of the Obligations, or (d) by any application of
payments or credits upon any of the Obligations. The Secured Party

 

- 9 -



--------------------------------------------------------------------------------



 



shall not be required, before exercising its rights under this Agreement, to
first resort for payment of any of the Obligations to any Borrower or any other
Persons, its or their properties or estates, or any collateral, property, Liens
or other rights or remedies whatsoever. The Pledgor agrees not to exercise any
right of contribution, recourse, subrogation or reimbursement available to the
Pledgor against any Borrower or any other Person or property, unless and until
all Obligations and all other debts, liabilities and obligations owed by each
Borrower and the Pledgor to the Secured Party have been paid and discharged. The
Pledgor expects to derive benefits from the transactions resulting in the
creation of the Obligations. The Secured Party may rely conclusively on the
continuing warranty, hereby made, that the Pledgor continues to be benefitted by
the Secured Party’s extension of credit accommodations to the Borrowers and the
Secured Party shall have no duty to inquire into or confirm the receipt of any
such benefits, and this Agreement shall be effective and enforceable by the
Secured Party without regard to the receipt, nature or value of any such
benefits.
17. Notices. Any notice or other communication to any party in connection with
this Agreement shall be in writing and shall be sent by manual delivery,
telefacsimile transmission, overnight courier or United States mail (postage
prepaid) addressed to such party at the address specified on the signature page
hereof, or at such other address as such party shall have specified to the other
party hereto in writing. All periods of notice shall be measured from the date
of delivery thereof if manually delivered, from the date of sending thereof if
sent by telefacsimile transmission, from the first business day after the date
of sending if sent by overnight courier, or from four days after the date of
mailing if mailed.
18. Representations and Warranties. The Pledgor hereby represents and warrants
to the Secured Party that:
(a) The Pledgor is a corporation duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has the
corporate power and authority and the legal right to own and operate its
properties and to conduct the business in which it is currently engaged.
(b) The Pledgor has the corporate power and authority and the legal right to
execute and deliver, and to perform its obligations under, this Agreement and
has taken all necessary corporate action to authorize such execution, delivery
and performance.
(c) This Agreement constitutes a legal, valid and binding obligation of the
Pledgor enforceable in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

- 10 -



--------------------------------------------------------------------------------



 



(d) The execution, delivery and performance of this Agreement will not
(i) violate any provision of any law, statute, rule or regulation or any order,
writ, judgment, injunction, decree, determination or award of any court,
governmental agency or arbitrator presently in effect having applicability to
the Pledgor, (ii) violate or contravene any provision of the Articles
(Certificate) of Incorporation or bylaws of the Pledgor, or (iii) result in a
breach of or constitute a default under any indenture, loan or other agreement,
lease or instrument to which the Pledgor is a party or by which it or any of its
properties may be bound or result in the creation of any Lien thereunder. The
Pledgor is not in default under or in violation of any such law, statute, rule
or regulation, order, writ, judgment, injunction, decree, determination or award
or any such indenture, loan or other agreement, lease or instrument in any case
in which the consequences of such default or violation could have a material
adverse effect on the business, operations, properties, assets or condition
(financial or otherwise) of the Pledgor.
(e) Except for any filings, recordings and registrations to perfect the Security
Interest, no order, consent, approval, license, authorization or validation of,
or filing, recording or registration with, or exemption by, any governmental or
public body or authority is required on the part of the Pledgor to authorize, or
is required in connection with the execution, delivery and performance of, or
the legality, validity, binding effect or enforceability of, this Agreement.
(f) There are no actions, suits or proceedings pending or, to the knowledge of
the Pledgor, threatened against or affecting the Pledgor or any of its
properties before any court or arbitrator, or any governmental department,
board, agency or other instrumentality which, if determined adversely to the
Pledgor, would have a material adverse effect on the business, operations,
property or condition (financial or otherwise) of the Pledgor or on the ability
of the Pledgor to perform its obligations hereunder.
19. Pledgor Acknowledgments. The Pledgor hereby acknowledges that (a) the
Pledgor has been advised by counsel in the negotiation, execution and delivery
of this Agreement, (b) the Secured Party has no fiduciary relationship to the
Pledgor, the relationship being solely that of debtor and creditor, and (c) no
joint venture exists between the Pledgor and the Secured Party.
20. Continuing Security Interest; Assignments under Credit Agreement. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the payment in full of the
Obligations and the expiration of the obligation, if any, of the Secured Party
to extend credit accommodations to any Borrower, (b) be binding upon the
Pledgor, its successors and assigns, and (c) inure, together with the rights and
remedies of the Secured Party hereunder, to the benefit of, and be enforceable
by, the Secured Party and its successors, transferees and assigns. Without
limiting the generality of the foregoing clause (c), the Secured Party may
assign or otherwise transfer all or any portion of its rights and obligations
under the Credit Agreement to any other Person to the extent and in the manner
provided in the Credit Agreement, and may similarly transfer all or any portion
of its rights under this Pledge Agreement to such Persons.
21. Termination of Security Interest. Upon payment in full of the Obligations
and the expiration of any obligation of the Secured Party to extend credit
accommodations to any Borrower, the security interest granted hereby shall
terminate and all rights to the Collateral shall revert to the Pledgor. Upon any
such termination, the Secured Party will return to the Pledgor such of the
Collateral as shall not have been sold or otherwise applied pursuant to the
terms hereof and execute and deliver to the Pledgor such documents as the
Pledgor shall reasonably request to evidence such termination. Any reversion or
return of the Collateral upon termination of this Agreement and any instruments
of transfer or termination shall be at the expense of the Pledgor and shall be
without warranty by, or recourse on, the Secured Party. As used in this Section,
“Pledgor” includes any assigns of Pledgor or whoever else may be lawfully
entitled to any part of the Collateral.

 

- 11 -



--------------------------------------------------------------------------------



 



22. Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
COLORADO; PROVIDED, HOWEVER, THAT NO EFFECT SHALL BE GIVEN TO CONFLICT OF LAWS
PRINCIPLES OF THE STATE OF COLORADO, EXCEPT TO THE EXTENT THAT THE VALIDITY OR
PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR COLLATERAL ARE MANDATORILY GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF COLORADO. Whenever possible, each provision
of this Agreement and any other statement, instrument or transaction
contemplated hereby or relating hereto shall be interpreted in such manner as to
be effective and valid under such applicable law, but, if any provision of this
Agreement or any other statement, instrument or transaction contemplated hereby
or relating hereto shall be held to be prohibited or invalid under such
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement or any other statement, instrument
or transaction contemplated hereby or relating hereto.
23. Consent to Jurisdiction. AT THE OPTION OF THE SECURED PARTY, THIS AGREEMENT
MAY BE ENFORCED IN ANY FEDERAL COURT OR COLORADO STATE COURT SITTING IN THE CITY
AND COUNTY OF DENVER, COLORADO; AND THE PLEDGOR CONSENTS TO THE JURISDICTION AND
VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT
CONVENIENT. IN THE EVENT THE PLEDGOR COMMENCES ANY ACTION IN ANOTHER
JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR
INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE SECURED PARTY AT
ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.
24. Waiver of Jury Trial. EACH OF THE PLEDGOR AND THE SECURED PARTY, BY ITS
ACCEPTANCE OF THIS AGREEMENT, IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
25. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same instrument. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.
26. General. All representations and warranties contained in this Agreement or
in any other agreement between the Pledgor and the Secured Party shall survive
the execution, delivery and performance of this Agreement and the creation and
payment of the Obligations. The Pledgor waives notice of the acceptance of this
Agreement by the Secured Party. Captions in this Agreement are for reference and
convenience only and shall not affect the interpretation or meaning of any
provision of this Agreement.

 

- 12 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Pledgor has caused this Pledge Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

            GLOBAL EMPLOYMENT HOLDINGS, INC.
      By:   /s/ Daniel T. Hollenbach       Name:   Daniel T. Hollenbach       
Its: Chief Financial Officer     

Address for Pledgor:
GLOBAL EMPLOYMENT HOLDINGS, INC.
10375 Park Meadows Dr., Suite 375
Lone Tree, Colorado 80124
Telecopier: (303) 216-9533
Attention: President
Address for Secured Party:
Wells Fargo Business Credit
MAC C7300 210
1740 Broadway
Denver, Colorado 80274
Telecopier: (303) 863-4904
Attention: Martin E. Tracy

 

- 13 -



--------------------------------------------------------------------------------



 



SCHEDULE I
PLEDGED STOCK

     
Stock Issuer:
  Global Employment Solutions, Inc.
 
   
Percentage Ownership:
  100%
 
   
Class of Stock:
  Common
 
   
Certificate No(s).:
  1
 
   
Par Value:
  $0.01
 
   
Number of Shares:
  100
 
   
Stock Issuer:
  Keystone Alliance, Inc.
 
   
Percentage Ownership:
  100%
 
   
Class of Stock:
  Common
 
   
Certificate No(s).:
  1
 
   
Par Value:
  $0.0001
 
   
Number of Shares:
  100

 

 



--------------------------------------------------------------------------------



 



PART II
PLEDGED DEBT
None.

 

 